UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-11777 FIRST EQUITY PROPERTIES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-6799846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway, Suite 300 Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.þ.Yes ¨No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) .xYes¨ No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler¨ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at November 15, 2011) 1 FIRST EQUITY PROPERTIES, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item1. Financial Statements Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for thethree and nine months ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 6 Notes to Financial Statements 7-8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-9 Item3. Controls and Procedures 10 PART II. OTHER INFORMATION Item6. Exhibits 11 SIGNATURES 12 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST EQUITY PROPERTIES, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2011 December 31, 2010 Assets Real estate land holdings, at cost $ $ Notes receivable and accrued interest - affiliates Cash and cash equivalents Other Assets - Federal income tax receivable - Deferred tax asset Total assets $ $ Liabilities and Shareholders' Equity Notes payable and accrued interest - affiliates $ $ Notes payable - bank - Accounts payable - other Accounts payable - affiliates Total liabilities Shareholders' equity Common stock, $0.01 par value; 40,000,000 shares authorized; 1,057,628 issued and outstanding Preferred stock, $0.01 par value; 4,960,000 shares authorized; none issued or outstanding - - Paid in capital Retained earnings (deficit) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended September 30, For the nine months ended September 30, Revenue Interest income $ Operating Expenses General and administrative Lease Termination ) - ) - Legal and professional fees Total operatingexpenses ) Income (loss) before interest expense and taxes Other income (expense) Interest expense ) Income (loss) before income taxes ) ) Income tax (expense) benefit - ) ) ) Net income applicable to common shareholders $ ) $ $ ) $ Earnings (loss) per share $ ) $ $ ) $ Weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY For the nine months ended September 30, 2011 (unaudited) Common Stock Retained Paid in Earnings Shares Amount Capital (Deficit) Total Equity Balances at January 1, 2011 $ $ $ ) $ Net income (loss) - - - ) ) Balances at September 30, 2011 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 5 FIRST EQUITY PROPERTIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the nine months endedSeptember 30, Cash Flows from Operating Activities Net Income (Loss) $ ) $ Adjustments to reconcile net income applicable to common shareholders to net cash provided by (used in) operating activities: (Increase) decrease in Interest receivable - affiliates ) Other Assets ) - Federal income tax receivable - Increase (decrease) in Accounts payable - other ) Accounts payable - affiliates ) Federal income taxes payable - Net cash provided by (used for) operating activities ) ) Cash Flows from Investing Activities Increase in investment in real estate ) - Notes receivable - affiliates ) Net cash provided by (used for) investing activities ) Cash Flows from Financing Activities Notes payable - affiliates - Notes payable - bank - Net cash provided by (used for) financing activities - Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of period 82 Cash and cash equivalents at the end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
